Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record did not show or suggest, either singly or combined, a vehicle seat comprising inter alia a seat cushion frame- the cushion frame comprising a pan frame, a cushion pad- the cushion pad comprising a high-hardness portion, and a sinking suppression member engaged with the cushion frame or with a vehicle body; wherein the high-hardness portion is spaced apart from and over the suppression member, and is located rearward of the pan frame.
The reference JP 2013-166528 to Taoka discloses a vehicle seat comprising: a seat cushion frame (frame elements 18, 23, 24, 25); a cushion pad (19); and a high-hardness portion (20) disposed at the underside of the cushion pad; wherein the high-hardness portion (20) is spaced apart from and over a plate portion (26) of the cushion frame element (18); and wherein the cushion frame element (18) is a pan frame at the front end of the seat cushion frame.  Taoka teaches that the plate portion (26) of the pan frame (18) is in contact with the high-hardness portion (20) when displaced downward by the weight of a seated occupant (fig. 1-2); however, Taoka does not teach providing the high-hardness portion (20) behind the rear end of the pan frame (the rear end being the rear edge of the plate portion 26 and the pan sides 22a,b), and does not teach a sinking suppression member provided in the seat cushion frame separate from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636